DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.      The present application is being examined under the pre-AIA  first to invent provisions. 
				     Response to Arguments
2.       Applicant’s arguments filed 5-16-22 have been fully considered and are persuasive. A new ground(s) of rejection(s) has been provided below.

   					Double Patenting 
3.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,826,275. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the application is merely broader in scope than patented claims 1-20 and therefore an obvious variant. 

            Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,999,639. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims1-20 of the application is merely broader in scope than patented claims 1-22 and therefore an obvious variant.

Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(e) the invention was described in-
(1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent; or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English.



7.   Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 102(e) as being anticipated by Tseng, US 2014/0244751.   
       Regarding claim 1, Tseng teaches of a method comprising:
        causing output of an interface comprising a plurality of fields, wherein each field of the plurality of fields relates to a content item of a plurality of content items (See Figs.3 and 7-12 which discloses and illustrates a plurality of content items where the interface consists of multiple fields relating to a content item); 
       determining at least one viewing statistic and social media information associated with each content item of the plurality of content items (See Figs.3 and 7-12 which disclose a viewing statistic of at least the number of likes for a given movie as well as the number of friends who have watched or is watching the show/move and of at least one social media information indicating friends that have watched or is watching or have liked the movie content and of at least the avatars of the friends as well as share/like/comment indicators); 
        causing output of a first indicator associated with the at least one viewing statistic associated with the content item (See Figs.3 and 7-12 which discloses of at least an indicator of the number of friends who have watched or is watching the movie/show and the “likes” text indicator); and
         causing output of a second indicator associated with social media information associated with the content item (See Figs.3 and 7-12 which discloses of indicators of at least the avatars of the friends or the text of the friends name or the comment, share, like links that are selectable). 
       Regarding claim 2, Tseng teaches the method of claim 1, wherein at least one of the first indicator or the second indicator comprise at least one of an image, a colorization of one or more field of the plurality of fields, or an icon (See Figs, 3 and 7-12 and [0073]-[0074] which discloses of the images of the friends avatars and of icons that are selectable such as the avatar and like/share/comment indicators).

        Regarding claim 4, Tseng teaches the method of claim 1, wherein causing output of the first indicator is based on a selection of a first filter and wherein causing output of the second indicator is based on a selection of a second filter ([0155]-0162] which discloses of multiple filters for the content such as a search tool, time frame, recommended content, and genres by which the contents are output and thereby also causing output of the first and second indicators based on the multiple filtrs).
       Regarding claim 6, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
       Regarding claim 7, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4. 
        Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
        Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.      
       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
        Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
        Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4. 
Claim Rejections - 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims in issue;
Resolving the level of ordinary skill in the pertinent art; and
Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

9.     Claims 3, 8, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tseng, US 2014/0244751 in view of Gossweiler, US 2015/0195624.

        Regarding claim 3, Tseng teaches the method of claim 1. Tseng is silent with respect to wherein the first indicator represents a trend associated with the at least one viewing statistic and wherein the first indicator displays color information having an intensity indicative of the trend.
         However, in the same field of endeavor, Gossweiler teaches of wherein the first indicator represents a trend associated with the at least one viewing statistic and wherein the first indicator displays color information having an intensity indicative of the trend (See [0003], [0020], [0037]-[0043]; Figs.1A-1B which discloses that the popularity may be illustrated and correlated to varying colors or shades of colors).
        it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tseng to have incorporated the teachings of Gossweiler for the mere benefit of being able to provide different viewing metrics and trends for content such that the viewer may be able to quickly gauge interest in a content item.

       Regarding claim 8, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

10.    Claims 5, 10, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tseng, US 2014/0244751 in view of Roberts et al., US 2012/0174162.
       Regarding claim 5, Tseng teaches the method of claim 1. Tseng further teaches of purchase of the access to the content item (See [0111]).
       Tseng is silent with wherein at least one of the first indicator or the second indicator are configured to permit purchase of access to the content item. 
        However, in the same field of endeavor, Roberts teaches of the first indicator or second indicator being configured to permit subscribing to the content item (See Fig.9, [0045] selecting the icon of Jim of the social networking and being able to subscribe to the content). 
        It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Tseng to have incorporated the teachings of Roberts for the mere benefit of being able to socialize with friends of a network and watch the same content as a friend.
       Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
       Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
       Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
       Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
    Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov